REINHARDT, Circuit Judge,
concurring:
On appeal, appellants urge that the Secretary’s authority to set rates for the ground water involved is governed by state, not federal, law. According to appellants, section 485h(e) has no “bearing on the issue of ground water charges in the Quincy subarea.” Rather, the appellants assert that state statutes and regulations furnish both the authority and the standards for the Secretary’s setting of ground water charges. This argument is simply wrong, and the majority correctly rejects it in section II.A of the opinion. There is no need, in my opinion, for the majority to have gone further. Appellants do not argue that, if section 485h(e) applies, the Secretary’s rates are nevertheless invalid. We therefore have no occasion to consider whether section 485h(e) provides standards by which we can judge the Secretary’s action. Nor need we determine the effect of the state’s reasonable rate provision upon the Secretary’s authority under section 485h(e). Accordingly, I decline to join sections II.B and III of the majority opinion. I do agree, however, with section IV, in which my colleagues conclude that there has been no taking under the fifth amendment.